Citation Nr: 0003801	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-04 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to November 17, 
1994, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970, to include combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).  

The issue of entitlement to an earlier effective date was 
previously before the Board in February 1998.  The veteran 
had originally sought an increased rating for his service-
connected PTSD in December 1993, and was granted a 100 
percent rating in August 1996.  In September 1996, the 
veteran's representative provided notice of disagreement with 
the effective date established for the award of the 100 
percent disability rating.  The issue of an earlier effective 
date was certified on appeal to the Board in compliance with 
existing case law.  Holland v. Brown, 9 Vet. App. 324 (1996) 
(holding that a notice of disagreement, filed pursuant to 38 
U.S.C. § 7105, may initiate an appeal to the Board with 
respect to elements of an issue which were not decided by the 
agency of original jurisdiction in the decision with which 
disagreement was expressed).

The Board dismissed the veteran's appeal at that time, 
without prejudice, as being untimely.  The Board found that 
the veteran had not filed a timely appeal in regard to the 
effective date established by the August 1996 rating 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (holding that an RO's initial decision regarding a 
claim for benefits might not resolve, or even address, all 
necessary elements of the application for benefits, and that 
another notice of disagreement is required to initiate 
appellate review of any other element, including compensation 
level or effective date, of the claim).  The case was 
returned to the RO for appropriate action consistent with an 
August 26, 1997, letter from the Director of the Compensation 
and Pension Service, Veterans Benefits Administration, 
following the decision of the United States Court of Appeals 
for the Federal Circuit in Grantham.  

Subsequent to the Board's decision, the RO issued an 
appropriate statement of the case and the veteran perfected 
an appeal of the earlier effective date issue.  Accordingly, 
the issue is ripe for appellate review by the Board.

The Board also notes that the veteran originally requested a 
Travel Board hearing at the time he submitted his substantive 
appeal in July 1995 and when he submitted his notice of 
disagreement in regard to his TDIU claim in April 1996.  
However, the veteran submitted statements dated in October 
1998, and February 1999 wherein he stated that he no longer 
desired to have a hearing.  Accordingly, the veteran's case 
will be adjudicated based upon the evidence of record.  
38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1. The RO received the veteran's claim of entitlement to an 
increased rating for PTSD on December 13, 1993.

2.  Preponderance of the evidence reflects that veteran last 
worked on November 4, 1994.

3.  The veteran was hospitalized for treatment for his PTSD 
from November 5, to November 9, 1994, and then from November 
17, 1994, to January 10, 1995.

4.  The earliest date as of which it is factually 
ascertainable that the veteran's PTSD had increased in 
severity so as to meet the criteria for a 100 percent rating 
is November 5, 1994.

5.  An informal claim for TDIU was received from the veteran 
on August 28, 1995.  A formal claim was received on December 
11, 1995.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date of November 5, 
1994, for an award of a 100 percent disability evaluation for 
PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.102, 3.400 (1999).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for PTSD

Here, the Board is asked to assign an earlier effective date 
for the 100 percent rating prior to November 17, 1994.  The 
general rule in regard to effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b) (West 1991); 38 C.F.R. 
§ 3.400(o)(1), (2)(1999).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997).  

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(1999) which provides that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

The veteran was granted service connection for his PTSD and 
assigned a 30 percent rating in June 1992.  The veteran 
submitted a claim for an increase to his disability rating 
that was received by the RO on  December 13, 1993.  He stated 
that he still had bad flashbacks that were getting worse.  He 
also had dreams of the war.  The veteran also submitted a 
statement in support of his claim that was received in 
January 1994.  The veteran provided information regarding his 
symptoms and how they were affecting his daily life.  He 
related that he had missed five days of work over the past 
year because of his PTSD symptoms.  He has submitted several 
statements wherein he maintains that he was last employed on 
November 4, 1994.

The veteran was afforded a VA PTSD examination in January 
1994.  The veteran was employed.  The examiner noted that the 
veteran continued to exhibit significant signs and symptoms 
of PTSD.  The examiner further noted that the veteran had 
recently experienced a worsening of symptoms but this had not 
had a negative impact on his psychosocial functioning and 
work performance.  

Associated with the claims file are VA treatment records for 
the period from July 1992 to February 1994.  The records 
reflect ongoing routine psychiatric care and substance abuse 
aftercare provided to the veteran, as well as an inpatient 
period from June to July 1992 for alcohol and nicotine 
dependence.  They reflect that the veteran continued to 
experience PTSD symptoms during the period covered.  However, 
there was no indication in the records to show the veteran to 
be totally disabled as a result of his PTSD.  An entry dated 
January 11, 1994, noted that the appellant worked in a 
factory and that his job was "going well."  

In a statement received on November 16, 1994, the RO was 
notified by the representative that the veteran had recently 
been released from a period of hospitalization.  The 
veteran's representative submitted a second statement in 
December 1994 informing the RO of the veteran's second period 
of hospitalization beginning on November 17, 1994.

Associated with the claims file is a VA discharge summary 
from the VA medical center (VAMC) at Marion, Illinois, for 
the period from November 17, 1994, to January 10, 1995.  The 
summary reflects that the veteran was admitted after being 
depressed and having suicidal thoughts.  The summary further 
noted that the veteran was released from the VAMC on November 
9, 1994, after having been admitted the prior weekend 
following an episode of drinking and saying he was going to 
hurt someone.  The veteran related that he had been under a 
lot of pressure at work.  The summary stated that the veteran 
was to have a one month period of convalescence before 
returning to work.

Associated with the claims file are VA treatment records for 
the period from August 1994 to January 1996.  The records 
prior to November 1994 do not reflect any indication of the 
veteran's unemployability.  An entry dated November 15, 1994, 
noted the veteran's brief inpatient stay on the prior weekend 
because of suicidal ideation.  An entry dated March 29, 1995, 
reported that the veteran was on sick leave from his job.  

Finally, VA examinations in March 1996 and October 1998, as 
well as a discharge summary dated in April 1996, continued to 
demonstrate the veteran's severe PTSD symptomatology.  
However, neither the examination reports nor the discharge 
summary provide a basis to establish that the veteran was 
totally disabled due to PTSD prior to November 1994.

In applying the statutory and regulatory criteria to the 
facts of this case, the Board notes that the fact pattern in 
this case is similar to that of Harper.  In Harper, the Court 
held that where the filing of the claim for an increased 
rating preceded a factually ascertainable increase in 
disability, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) were not applicable.  In such cases where the 
claim precedes the increase, the effective date is governed 
by the later of the date of increase or the date the claim 
was received.  Harper, 10 Vet. App. at 127.  

In this case, the veteran's claim for an increased rating was 
received at the RO in December 1993.  However, there was no 
medical evidence of record at that time to support the 
assignment of 100 percent rating.  Indeed, the VA outpatient 
treatment records reported that the veteran was doing well at 
his job as of January 1994.  Moreover, the January 1994 VA 
examination reported that the veteran's worsening symptoms 
did not have a negative impact on his psychosocial 
functioning or work performance.  Finally, the veteran 
continued to work up until November 4, 1994, by his 
statements.  

As of the date of the veteran's December 1993 claim, the 
regulatory criteria to support such a total rating provided 
that the attitudes of all contacts except the most intimate 
needed to be so adversely affected as to result in virtual 
isolation in the community; or there needed to be totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran needed to be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
During the appellate period at issue, the veteran was not 
required to meet all three of the criteria in order to 
warrant the 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95, 96 (1994).  

In resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran met the 100 percent rating 
criteria on the day after his last date of employment, or 
November 5, 1994.  This date represents the earliest possible 
date where it was factually ascertainable that the veteran's 
disability had increased to meet the criteria for a 100 
percent rating.  Prior to that date, the veteran had been 
gainfully employed and receiving periodic outpatient 
treatment for his PTSD, the appellant was not virtually 
isolated in his community, and the disorder was not 
manifested by totally incapacitating symptoms.  Subsequent to 
November 5, 1994, he began a series of hospitalizations for 
treatment of his PTSD.  He was hospitalized from what appears 
to be from November 5, 1994, to November 9, 1994, and then 
again from November 17, 1994, to January 10, 1995.  He did 
not return to his employer of over 20 years.  

As discussed previously, because the increase in disability 
was not clinically manifested prior to November 5, 1994, in 
light of the Court's holding in Harper, there is no legal 
basis for establishing an earlier effective date based on the 
date of the receipt of the claim.  Accordingly, the veteran 
is entitled to an earlier effective date of November 5, 1994, 
for the assignment of his 100 percent rating for PTSD.

The Board notes that the veteran's representative has argued 
that application of 38 C.F.R. § 3.400(q)(1)(i) (1999), would 
serve to establish the date of claim as the effective date in 
this case.  This argument fails to consider that the cited 
regulatory provision applies to cases involving new and 
material evidence under 38 C.F.R. § 3.156.  The provision 
does not relate to increased rating claims.  

Finally, the Board notes that while the regulations used to 
evaluate psychiatric disabilities were amended effective 
November 7, 1996, this issue involves establishing an earlier 
effective date which precedes the effective date of the 
regulatory change.  As the revised regulations in this case 
do not allow for their retroactive application prior to 
November 7, 1996, the Board cannot apply the new provisions 
prior to that date.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998). 

II.  Entitlement to TDIU

A total disability rating based on individual employability 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  However, when 
a veteran is in receipt of a 100 percent schedular rating he 
is not eligible for a TDIU.  Green v. West, 11 Vet. App. 472, 
476 (1998).  This holding is binding unless there is a 
possibility of establishing a possible earlier effective date 
for the grant of TDIU.

The veteran filed an informal claim for a total rating based 
on individual unemployability in August 1995 which, of 
course, postdates the effective date for the schedular award 
of a 100 percent rating for PTSD.  Further, a review of the 
evidence as outlined above shows that the veteran was 
employed in a supervisory position of substantially gainful 
employment with the same employer for 20 years until November 
4, 1994.  There is no evidence of record to show that the 
veteran could establish a total disability rating due to 
individual unemployability prior to November 5, 1994.  While 
the Board acknowledges the representative's October 1995 
report that the veteran was in receipt of Social Security 
Administration (SSA) benefits based upon his service-
connected PTSD, and while such records are not associated 
with the claims file, for the reasons previously discussed, 
there is no basis to establish an earlier date based on 
unemployability prior to November 5, 1994.  Simply put, the 
appellant was substantially gainfully employed until November 
4, 1994.  Moreover, it must be noted that the veteran has not 
presented any evidence that the effective date of his Social 
Security benefit preceded November 5, 1994.  Accordingly, the 
Board does not find a need to remand the case to obtain those 
records.  Simply put, "the 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim.  In connection with the search for documents, this 
duty is limited to specifically identified documents that, by 
their description, would be facially relevant and material to 
the claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

The veteran's claim for entitlement to TDIU prior to November 
5, 1994, is denied.


ORDER

An effective date of November 5, 1994, for the assignment of 
a 100 percent disability rating for PTSD is granted subject 
to the laws and regulations governing the award of monetary 
benefits.


Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

